Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/09/2011 was entered.
Response to Arguments
Applicant’s arguments, see Remarks pages 10 and 11, filed 02/09’2011, with respect to the independent claims have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1, 3 -5, 7, 9 – 16, 19, 20, 22, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 7 and 19, the prior art on record fails to suggest or render obvious a lung tumor detection method or a lung tumor detection device comprising an electronic device programmed to receive an ultrasound image; specifically determine a current location of a lung tumor using the received ultrasound image, more specifically without detecting the lung tumor in the received ultrasound image, by comparing the ultrasound Image only with a plurality of simulation phase ultrasound images to identify a most similar simulation phase ultrasound image; and determining the current location of the lung tumor using a predetermined relationship assigning a location of the lung tumor to each simulation phase ultrasound image of the plurality of simulation phase ultrasound images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJURA MALEVIC/Examiner, Art Unit 2884